*716ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of misdemeanor possession of marijuana, § 195.202, RSMo 1994, and felony possession of cocaine, § 195.202, RSMo 1994, for which he was sentenced, as a prior drug offender, to concurrent terms of six months’ imprisonment and six years’ imprisonment respectively.1 We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. As Appellant’s brief raises no issues pertaining to the judgment denying his Rule 29.15 motion after an evidentiary hearing, his appeal from this judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App. E.D.1991).